Citation Nr: 0519774	
Decision Date: 07/20/05    Archive Date: 08/03/05

DOCKET NO.  95-00 144A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a disorder manifested 
by chest pain.  


ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel













INTRODUCTION

The veteran served on active duty from July 1987 to March 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1994 decision by the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.


FINDING OF FACT

In an April 11, 2005 letter, prior to the promulgation of a 
decision in the appeal, the appellant notified the Board that 
a withdrawal of this appeal was requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2004).
 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2004).

Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204 (2004).

In an April 11, 2005 statement received by the Board, the 
appellant withdrew this appeal and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



	                        
____________________________________________
ROBERT P. REGAN	
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


